494 F.2d 519
Arthur N. ECONOMOU and Arthur N. Economou & Co., Inc., Petitioners,v.UNITED STATES DEPARTMENT OF AGRICULTURE, Respondent.
No. 759, Docket 73-1221.
United States Court of Appeals, Second Circuit.
Argued March 28, 1974.Decided March 28, 1974.

Arthur N. Economou, petitioner pro se.
Jackson & Kupperman, Brooklyn N.Y., on the brief for petitioner Corp.
Irving Jaffe, Acting Asst. Atty. Gen., Civil Div., Dept. of Justice (Morton Hollander and Michael H. Stein, Attys., Civil Div., Dept. of Justice, Washington, D.C., of counsel), on the brief for respondent.
Before KAUFMAN, Chief Judge, and SMITH and ANDERSON, Circuit Judges.
PER CURIAM:


1
Petitioners, who are no longer in business as futures commission merchants under the Commodity Exchange Act seek review of a 90-day suspension order, advancing numerous grounds, including estoppel, lack of evidence of violation and of willfulness.  We need not address most of these, since it appears that the essential finding of willfulness, now passionately protested, was made in a proceeding instituted without the customary warning letter, which the Judicial Officer conceded might well have resulted in prompt correction of the claimed insufficiencies.  Under these circumstances, the finding of willfulness appears erroneous on the record taken as a whole, and the sanctions imposed unwarranted.


2
The petition for review is granted and the order set aside.